Citation Nr: 0725391	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disorder.

3.  Entitlement to a compensable rating for residuals of a 
right radius fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1986 to June 1990.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2004, the veteran was afforded 
a videoconference hearing at the RO before the undersigned.  
This case was before the Board in October 2004 when it was 
remanded for additional development.

By rating decisions in December 2005 and April 2007, 
respectively, the RO granted service connection for irritable 
bowel syndrome (IBS) and carpal tunnel syndrome (CTS) of the 
right upper extremity.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that the 
RO's award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the veteran's notice of disagreement on such issue.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
Therefore, the only issues for the Board's consideration are 
those listed on the preceding page.


FINDINGS OF FACT

1.  Diverticulitis was not manifested in service, but was 
initially demonstrated years after service; a preponderance 
of the evidence is against a finding that the veteran's 
current diverticulitis is related to his military service.

2.  An unappealed January 1995 rating decision denied service 
connection for a left knee disorder on the basis that it was 
not shown that the veteran currently had a chronic left knee 
disability that was related to his military service.

3.  Evidence received since the January 1995 rating decision 
includes evidence that is neither cumulative to, nor 
redundant of, the evidence previously of record and raises a 
reasonable possibility of substantiating the claim.

4.  A preponderance of the evidence is against a finding that 
the veteran's current left knee disorder is related to his 
military service.

5.  The residuals of a right radius fracture are manifested 
by the veteran's complaints of flare-ups with heavy use of 
his right hand; examination revealed no objective findings of 
limitation of motion or function loss.


CONCLUSIONS OF LAW

1.  Service connection for diverticulitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).

2.  New and material evidence has been received, and the 
claim seeking service connection for a left knee disorder may 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).

3.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).

4.  A compensable rating for residuals of a right radius 
fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic 
Codes (Codes) 5212, 5213 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left knee disorder, the Board notes that the 
veteran was given notice regarding the definition of new and 
material evidence (see November 2002 letter) and what 
information was necessary to reopen his claim for service 
connection as is required by Kent v Nicholson, 20 Vet. App. 1 
(2006).  The Board finds that, inasmuch as the determination 
below reopens the claim, any error in notice content or 
timing on that aspect of the claim is harmless. 

With respect to the underlying claim for service connection 
for a left knee disorder, service connection for 
diverticulitis and a compensable rating for residuals of a 
right radius fracture, the veteran was provided content-
complying notice by letter in November 2004.  The November 
2004 letter explained the evidence necessary to substantiate 
the claims, the evidence VA was responsible for providing, 
and the evidence the appellant was responsible for providing.  
Moreover, the November 2004 letter specifically advised him 
to submit any pertinent evidence in his possession.  See page 
2.  The veteran has had ample opportunity to respond.  The 
veteran was also advised of the criteria governing disability 
ratings and effective dates of awards in an April 2007 
Supplemental Statement of the Case.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006). 
Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's service medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained.  The veteran underwent VA 
examinations with respect to each of the issues on appeal.  
The Board is satisfied that evidentiary development is 
complete; VA's duties to notify and assist are met.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claims at this time.

II.  Service Connection for Diverticulitis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

On longitudinal review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim seeking service connection for 
diverticulitis.

The veteran's service medical records (SMRs) note that he was 
seen in February 1988 with complaints of nausea, cramping and 
diarrhea for two days.  He denied vomiting.  The assessment 
included viral gastroenteritis and foodborne illness.  An 
April 1990 separation examination report is negative for 
complaints or findings related to diverticulitis.  

A September 2002 VA general surgery record notes that the 
veteran was seen with his first episode of diverticulitis two 
months earlier.  The veteran complained of chronic abdominal 
pain after eating, which lasted for hours.  He was treated 
with antibiotics and underwent a colonoscopy.  The assessment 
included diverticula and gastritis vs. peptic ulcer disease.

The veteran testified in June 2004 that symptoms of his 
diverticulitis began during his military service.  See page 3 
of hearing transcript.  

A November 2004 VA examination report notes the veteran's 
complaints of abdominal pain, diarrhea and occasional 
constipation.  He denied fistula, nausea, or vomiting.  His 
history of recurrent diarrhea since service was noted.  
Examination revealed no evidence of malnutrition or anemia.  
The diagnoses included recurring right-sided diverticulitis, 
which the examiner opined is not at least as likely as not 
related to the veteran's gastrointestinal disability in 
service, and IBS, which the examiner opined is at least as 
likely as not related to the veteran's gastrointestinal 
disability in service.

The medical evidence of record shows that diverticulitis has 
been diagnosed.  However, the first diagnosis of such 
disability is more than 12 years after service.  The evidence 
of record does not include any medical opinion that the 
current diverticulitis is related to the veteran's service.  
In fact, the November 2004 VA examiner opined that the 
veteran's diverticulitis was not related to his 
gastrointestinal symptoms in service.

It is clear that the November 2004 VA examiner attributed the 
veteran's in-service gastrointestinal symptoms to IBS, and 
discounted any relationship to diverticulitis.  [By rating 
decision in December 2005, the RO granted service connection 
for IBS.]
In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.  38 U.S.C.A. § 5107(b).  

III.  Claim to Reopen

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on 
the same record.  38 U.S.C.A. § 7105(c).  However, under 38 
U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

By an unappealed rating decision in January 1995, the RO 
denied service connection for a left knee disorder on the 
basis that it was not shown that the veteran had a chronic 
left knee disability that was related to his military 
service.  Evidence considered at that time included service 
medical records dated from 1986 to 1990, and VA treatment 
records dated from 1992 to 1994.  The service medical records 
show that the veteran sustained blunt trauma to his left knee 
as a result of a motorcycle accident in November 1986.  He 
had superficial abrasions, and complaints of pain and 
swelling.  Examination revealed pre-patellar fluid, no 
redness, no instability and no joint effusion.  The knee was 
aspirated.  He also fell onto his left knee in April 1987, 
lacerating his knee.  A left knee disorder was not diagnosed 
on April 1990 separation examination.  VA treatment records 
note that the veteran was seen in June 1994 for a painful 
left knee.  He reported that his left knee had been painful 
since a motor vehicle accident three years earlier.  The 
assessment was chronic left knee pain.

Evidence received since the January 1995 rating decision 
includes the veteran's June 2004 hearing testimony that he 
was rushed through his separation without having an 
opportunity to complain of left knee symptoms.  See pages 7 
to 9 of hearing transcript.  In addition, a December 2004 VA 
examination report notes a diagnosis of left medial meniscus 
tear, like [sic] as not related to military service.

This evidence received since January 1995 is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, for the purpose of reopening the claim, 
the December 2004 VA examiner's opinion is presumed credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.).  Because this evidence is 
competent evidence of the presence of a left knee disorder 
that was incurred in service, it is so significant that it 
must be considered to fairly consider the merits of the 
appellant's claim.  Accordingly, new and material evidence 
has been received, and the claim may be, and is, reopened.

Adjudication of the appellant's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying service connection claim.  Upon reopening, the 
presumption that the additional evidence is credible without 
regard to other evidence of record no longer applies.

The veteran contends that his current left knee disability is 
related to his in-service motorcycle accident.  Further, the 
December 2004 VA examiner's opinion supports this assertion.  
However, the Board notes that the examiner offered no reasons 
and bases for his opinion.  Specifically, the examiner 
offered no explanation as to why the veteran's treatment 
records show no complaints of any left knee problems at 
separation and for several years thereafter.  In addition, 
the examiner did not comment on the specific types of 
complaints and findings noted during service as compared to 
the veteran's current complaints and symptoms.  

Also of record is a November 2003 VA orthopedic examination 
report, which notes diagnoses of pre-patellar bursitis of the 
left knee, resolved, and degenerative medial meniscus left 
knee, stable joint.  The examiner seemed to indicate that it 
was "'not at least as likely as not'" that the veteran had a 
left knee disorder which was related to his service; however, 
it was also indicated that the veteran's motorcycle accident 
in service "probably" produced enough force from falling off 
of the motorcycle to cause the current condition.  This 
opinion is self-contradictory.  Moreover, the opinion in 
favor of the veteran's claim is speculative in nature.  The 
Court has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Conversely, after reviewing the veteran's claims file in 
January 2007, a VA examiner opined that the veteran's current 
medial meniscus tear is less likely than not caused by, or a 
result of, his motorcycle accident in service.  
Significantly, the examiner noted that there was no joint 
effusion after the motorcycle accident, and a meniscal injury 
will cause joint effusion.  The examiner also noted that from 
the time of the veteran's motorcycle accident in 1986 until 
1994, treatment records are silent for complaints or findings 
of a left knee disorder.  Finally, the examiner noted that a 
blunt trauma, such as the veteran sustained in his motorcycle 
accident, was not likely to cause a meniscus tear; rather, a 
twisting injury to the knee is a more common cause of a 
meniscus tear.  Because the examiner provides the most 
detailed explanation and cites supporting clinical data, the 
Board finds the January 2007 opinion the most persuasive 
medical opinion of record.

The Board has considered the veteran's own statements; 
however, as a layperson he is not competent to opine on a 
medical matter, such as nexus between current left knee 
disability and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 
For these reasons, the Board finds that the veteran's current 
left knee disorder was not incurred during his active 
service.  Therefore, the claim must be denied.

IV.  Compensable Rating for Residuals of a Right Radius 
Fracture

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of 
disability evaluation is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Code 5212 pertains to impairment of the radius.  (As the 
veteran is right-handed, the criteria for the major (primary) 
upper extremity will be applied.)  This Code provides a 10 
percent rating for malunion, with bad alignment of the 
radius, and a 20 percent rating for nonunion in the upper 
half.  Impairment of the radius, with nonunion in the lower 
half, with false movement, without loss of bone substance or 
deformity, warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Code 5212. 

Code 5213 addresses impairment of supination and pronation.  
Such provides for a 10 percent evaluation where supination of 
the major forearm is limited to 30 degrees or less.  When 
pronation is lost beyond the middle or last quarter of the 
arc and the hand does not approach full pronation a 20 
percent evaluation is assigned.  Where pronation is lost 
beyond the last quarter of arc, the hand does not approach 
full pronation, or the hand is fixed near the middle of the 
arc or moderate pronation, a 20 percent evaluation is 
assigned.  See 38 U.S.C.A. § 4.71a, Code 5213.

The normal range of wrist motion is 20 degrees of radial 
deviation, 45 degrees of ulnar deviation, 70 degrees of 
extension and 80 degrees of flexion.  Normal forearm 
pronation is from zero to 80 degrees and normal forearm 
supination is from zero to 85 degrees.  38 C.F.R. § 4.71, 
Plate I.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's residuals of a right radius fracture are 
currently rated as noncompensable.  In 2002, the veteran 
submitted a claim for an increased rating.

On March 2003 VA fee-basis examination, it was noted that the 
veteran is right-hand dominant.  He complained of wrist pain 
and paresthesias.  Examination revealed dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, radial deviation to 20 
degrees, and ulnar deviation to 45 degrees.  Range of motion 
was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Status post-fracture distal 
right radius with carpal tunnel syndrome by subjective 
factors was diagnosed.  X-rays showed negative right wrist.  

The veteran testified in June 2004 that he had been issued a 
wrist guard from VA.  See page 17 of hearing transcript. 

A December 2004 VA examination report notes the veteran's 
complaints of flare-ups of his right wrist disability several 
times a week, which he treats with decreased activity.  The 
veteran reported having problems with heavy use of his right 
hand.  Range of motion was: extension to 70 degrees; flexion 
to 75 degrees; radial deviation to 30 degrees; and ulnar 
deviation to 40 degrees.  Examination revealed no pain, 
fatigue, weakness, or lack of endurance with repeated use.  
X-rays of the right wrist were normal.  The examiner opined 
that there was no arthritis, no limitation, and no residuals 
related to the veteran's fracture in service.  

(By rating decision dated in April 2007, the RO granted 
service connection for CTS of the right upper extremity.  
That disability is separately rated 20 percent, and the 
matter of that rating is not before the Board.)

Upon review of the record, the Board concludes that a 
compensable rating is not warranted for the veteran's 
residuals of a right radius fracture.  The evidence does not 
show malunion or nonunion of the right radius (required for a 
higher rating under Code 5212).  Moreover, supination of the 
major forearm is not shown to be limited to 30 degrees or 
less (required for a higher rating under Code 5213).  
Furthermore, there are no medical findings of additional 
limitation of function or limitation of motion due to pain, 
fatigue, weakness, or lack of endurance.  There is thus no 
basis to assign a compensable rating under 38 C.F.R. §§ 4.40, 
4.45, 4.59 or under the holding in DeLuca, supra.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a compensable rating for residuals of a right radius 
fracture.  The preponderance of the evidence is against this 
claim.


ORDER

Service connection for diverticulitis is denied.

The appeal to reopen a claim of service connection for a left 
knee disorder is granted; however, service connection for a 
left knee disorder is denied on de novo review.

A compensable rating for residuals of a right radius fracture 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


